DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Information Disclosure Statement
The IDSs filed on 09/22/2020, 06/30/2021, and 08/13/2021 have been considered. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title should indicate that the invention involves expanding resources.

The disclosure is objected to because of the following informalities: 
[0027] lines 4-5 recite “placement of containers in the cluster according to meet resource and usability requirements” is grammatically incorrect;
[0030] lines 10-11 recite “one or more types of resources whose current fails to meet the respective capacity requirement” should be “one or more types of resources whose current capacity fails to meet the respective capacity requirement”; and
[0038] lines 2-4 recite “virtual resource group 1 is a resource group of a container service, and includes a Master1 resource, a Master2 resource, an ETCD resource, and a Tunnel resource” but this is different than what is shown in Fig. 2 in which virtual resource group 1 does not include Master2 resource.
. Appropriate correction is required.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities: lines 4-5 of claim 1 and 5-6 of claim 9 recite “scheduling requirement among during resource scheduling” which is grammatically incorrect.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a reorganization module, a distinction module, and a determination module in claims 19 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure is recited in paragraph [0045] which discloses “In implementations, the processor 102 may execute various functional applications and data processing by running software programs and modules stored in the memory 104 to implement the data processing method of the embodiments of the present disclosure.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 14-16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 6, 14, and 19 (line numbers refer to claim 6):
	Lines 3-4 recite “combining an expanded resource and other types of resources in the resource group except the resource to be expanded to form a new resource group” but this language is unclear because it recites that the expanded resource is combined but also that the resource to be expanded is not combined.
As per claims 7-8 and 15-16, they did not cure the deficiency of claims 6 and 14, therefore they are rejected for the same reason as claims 6 and 14. 

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.

As per claim 1, in step 1 of the 101 analysis, the examiner has determined that the claim is directed to a statutory category.
In step 2A prong 1 of the 101 analysis, the examiner has determined that the claim recites a judicial exception. Specifically, the limitations of “determining a resource to be expanded in a resource group of a container service, the resource to be expanded being a resource that fails to meet a scheduling requirement among during resource scheduling” and “performing a capacity expansion for the resource to be expanded” recite mental processes. Determining a resource to be expanded is a mental process because a human can look at metrics regarding the resources and determine which one of the resources is not meeting a threshold. Performing a capacity expansion for the resource to be expanded is a mental process because humans can think in their head which additional resources are now a part of the resource to be expanded and think of the additional resources and the resource to be expanded as one entity which means that the resource is now expanded. 
Under step 2A prong 2, “one or more computing devices” are merely generic computer components and do not integrate the judicial exceptions into a practical application (MPEP 2106.05(b)).
Under step 2B, “one or more computing devices” apply judicial exceptions on a generic computer and therefore do not provide significantly more. 
As per dependent claims 2-8, they recite additional limitations which only further describe the abstract idea itself. 

As per claim 9, it differs from claim 1 because it does not fall under one of the statutory categories but can be amended to fall under a statutory category. It also differs from claim 1 because it recites the additional limitation of “one or more computer readable media storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform acts” which is a mere generic computer component and does not integrate the judicial exceptions into a practical application (MPEP 2106.05(b)) and does not provide significantly more. 

As per dependent claims 10-16, they recite additional limitations which only further describe the abstract idea itself. 

As per claim 17, it differs from claim 1 because it recites “one or more processors”, “memory”, “an acquisition module stored in the memory and executable by the one or more processors”, and “a capacity expansion module stored in the memory and executable by the one or more processors” which are mere generic computer components and do not integrate the judicial exceptions into a practical application (MPEP 2106.05(b)) and do not provide significantly more. 

As per dependent claims 18-20, they recite additional limitations which only further describe the abstract idea itself. 
Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to signals per se. With regards to claim 9, the claim is directed to “one or more computer readable media”. The specification recites storage media but does not give an explicit definition of what constitutes storage media. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP 2111), the claim as a whole covers both transitory and non-transitory media. A transitory medium does not fall into any of the 4 categories of invention (process, machine, manufacture, or composition of matter).
The claim may be amended by changing "computer readable media" to "non-transitory machine readable media", thus excluding that portion of the scope covering transitory signals.
Claims 10-16 depend on claim 9 and do not cure the deficiencies. Therefore, they are rejected under the same reason. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (CN106484528A herein Zhou) in view of Liu et al. (CN103942052A herein Liu).
Claims mappings of Zhou and Liu are made with translations of CN106484528A and CN103942052A, respectively.
Zhou was cited in the IDS filed on 06/30/2021.

As per claim 1, Zhou teaches the invention substantially as claimed including a method implemented by one or more computing devices ([0008] 61 lines 1-2 The purpose of the present invention is to provide a method and device for realizing cluster dynamic scaling in a distributed framework), the method comprising: 
determining a resource to be expanded in a resource group, the resource to be expanded being a resource that fails to meet a scheduling requirement among during resource scheduling ([0009] the cluster includes: multiple slaves Nodes, and the multiple slave nodes are divided into a computing resource group and a storage resource group; [0056] 472 lines 1-3 the master node actively reports the computing resources occupied by all computing tasks in the current cluster (as resource group) and the storage space occupied by the data stored by all slave nodes in the current cluster; [0058] 498 lines 1-5 this embodiment uses the computing resource utilization rate of the cluster to determine whether the cluster has expanded or reduced slave node requirements in the computing resource group; and the cluster storage resource utilization rate may be used to determine Whether the cluster has the requirement of expanding the slave node in the storage resource group; [0065] 558 lines 6-9 Calculate the difference between the total computing resources required and the total computing resources provided by 1028 lines 3-5 A device for adjusting the number of slave nodes in a computing resource group and/or a storage resource group according to cluster dynamic scaling requirements; Scheduling requirement is taught because paragraph [0030] of the specification of the instant application recites that “the scheduling requirement(s) may be reflected by the capacity of the resource”. A resource that fails to meet a scheduling requirement is taught because there is a difference between the total computing resources required and the total computing resources provided by the current cluster. Resource scheduling is taught because resources are expanded or reduced on a cluster that provides resources for a task. ); and 
performing a capacity expansion for the resource to be expanded ([0068] 607 lines 2-3 expanding the slave nodes in the computing resource group according to the dynamic scaling requirements).

	Zhou fails to teach resource group of a container service.

However, Liu teaches resource group of a container service ([0037] 233 lines 6-8 the resources used by the above-mentioned service container may include: computing resources, network resources, security resources, storage resources, Object storage services, middleware, databases, unified data services, capabilities and performance).


	
As per claim 2, Zhou and Liu teach the method of claim 1. Zhou specifically teaches wherein the resource group includes a plurality of different types of resources, and the plurality of different types of resources comprises the resource to be expanded ([0058] 498 lines 1-5 this embodiment uses the computing resource utilization rate of the cluster to determine whether the cluster has expanded or reduced slave node requirements in the computing resource group; and the cluster storage resource utilization rate may be used to determine Whether the cluster has the requirement of expanding the slave node in the storage resource group; In other words, the computing resource group and the storage resource group are different types of resources.).
Additionally, Liu teaches a plurality of different types of resources associated with the container service ([0037] 233 lines 6-8 the resources used by the above-mentioned service container may include: computing resources, network resources, security resources, storage resources, Object storage services, middleware, databases, unified data services, capabilities and performance).

As per claim 3, Zhou and Liu teach the method of claim 2. Zhou specifically teaches wherein the resource to be expanded comprises a resource having a smallest capacity among the plurality of different types of resources, or a resource which capacity is exhausted or insufficient ([0065] 558 lines 1-9 As an example, a specific example of determining the number of slave nodes in the computing resource group that needs to be adjusted in this 832 lines 1-3 Determine whether the computing resource group needs to add new slave nodes or the storage resource group needs to add new slave nodes. For example, when the storage space of the Hadoop cluster is insufficient, it can be determined that only the storage resource group needs to add new slave nodes.).

As per claim 4, Zhou and Liu teach the method of claim 2. Zhou specifically teaches wherein performing the capacity expansion for the resource to be expanded comprises performing the capacity expansion for the resource to be expanded only with capacities of other resources of the plurality of different types of resources being unchanged ([0087] 832 lines 1-5 Determine whether the computing resource group needs to add new slave nodes or the storage resource group needs to add new slave nodes. For example, when the storage space of the Hadoop cluster is insufficient, it can be determined that only the storage resource group needs to add new slave nodes. If the Hadoop cluster has too many computing tasks to form accumulation only the computing resource group needs to add new slave nodes.).

As per claim 9, it is a computer readable media claim of claim 1, so it is rejected for the same reasons as claim 1 above. Additionally, Zhou teaches executable instructions that, when executed by one or more processors, cause the one or more processors to perform acts ([0028] 187 lines 1-5 In the context, "computer equipment", also known as "computer", refers to an intelligent electronic device that can execute predetermined processing procedures such as numerical calculations and/or logical calculations by running predetermined programs or instructions. It can include a processor and In the memory, the processor executes the pre-stored instructions in the memory to execute the predetermined processing procedure).

As per claims 10-12, they are computer readable media claims of claims 2-4. Therefore, they are rejected for the same reasons as claims 2-4 above.

As per claim 17, it is an apparatus claim of claims 1 and 2. Therefore, it is rejected for the same reasons as claims 1 and 2. Additionally, Zhou teaches one or more processors; memory; an acquisition module stored in the memory and executable by the one or more processors; a capacity expansion module stored in the memory and executable by the one or more processors ([0028] 187 lines 1-5 In the context, "computer equipment", also known as "computer", refers to an intelligent electronic device that can execute predetermined processing procedures such as numerical calculations and/or logical calculations by running predetermined programs or instructions. It can include a processor and In the memory, the processor executes 498 lines 1-5 this embodiment uses the computing resource utilization rate of the cluster to determine whether the cluster has expanded or reduced slave node requirements in the computing resource group; and the cluster storage resource utilization rate may be used to determine Whether the cluster has the requirement of expanding the slave node in the storage resource group; [0068] 607 lines 2-3 expanding the slave nodes in the computing resource group according to the dynamic scaling requirements).

Claims 5, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Liu, as applied to claims 1, 9, and 17, in view of Watanabe (US 20180101413 A1).

As per claim 5, Zhou and Liu teach the method of claim 1. Zhou specifically teaches performing the capacity expansion for the resource to be expanded ([0068] 607 lines 2-3 expanding the slave nodes in the computing resource group according to the dynamic scaling requirements). 

Zhou and Liu fail to teach wherein performing the capacity expansion for the resource to be expanded comprises: setting an initial capacity of the resource to be expanded as a capacity expansion unit; and expanding a capacity of the resource to be expanded according to the capacity expansion unit in each capacity expansion.

However, Watanabe teaches wherein performing the capacity expansion for the resource to be expanded comprises: setting an initial capacity of the resource to be expanded as a capacity expansion unit; and expanding a capacity of the resource to be expanded according to the capacity expansion unit in each capacity expansion ([0161] lines 11-16 The resource increase amount is a unit amount of resources increased when the resource amount included in the resource pool is increased. The amount of resources includes the allocation amount of computer resources such as memories or CPUs, the number of virtual machines, or the like; [0161] lines 22-23 The initial value of each control item may be set in advance by the operator; [0168] lines 3-5 The controller acquires the resource capacity upper limit value and the resource increase amount from the resource pool control information 670; [0169] lines 9-11 the controller increases the amount of resources by generating resources in the resource pool by the resource increase amount.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Zhou and Liu with Watanabe’s teaching of increasing the amount of resources in a resource pool by a specified amount because it prevents the increase of resources when the increase of resources by the specified amount would exceed a threshold (see Watanabe, [0170] lines 1-4 When the value obtained by adding the resource increase amount to the available resource amount exceeds the resource capacity upper limit value, the controller does not need to execute S56; [0167] lines 1-3 (S56) The controller increases the capacity of the resource pool of the target application, and increases the amount of resources included in the resource pool.).

As per claims 13 and 18, they are computer readable media and apparatus claims of claim 5. Therefore, they are rejected for the same reasons as claim 5 above.

Claims 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Liu, as applied to claims 1, 9, and 17, in view of Griffin et al. (US 10148548 B1 herein Griffin).

As per claim 6, Zhou and Liu teach the method of claim 1. Zhou specifically teaches wherein after performing the capacity expansion for the resource to be expanded, the method further comprises: combining an expanded resource and other types of resources in the resource group ([0009] the cluster (as resource group) includes: multiple slaves Nodes, and the multiple slave nodes are divided into a computing resource group and a storage resource group; [0087] 832 lines 1-5 Determine whether the computing resource group needs to add new slave nodes or the storage resource group needs to add new slave nodes. For example, when the storage space of the Hadoop cluster is insufficient, it can be determined that only the storage resource group needs to add new slave nodes).

Zhou and Liu fail to teach combining a resource in the resource group except the resource to be expanded to form a new resource group.

However, Griffin teaches combining a resource in the resource group except the resource to be expanded to form a new resource group (Col. 6 lines 27-30 In an embodiment the physical nodes in the analytics cluster 155 (as resource group) can be added or removed on-demand according to the detection of the computational resources being consumed).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Zhou and Liu with the teachings of 

	
As per claims 14 and 19, they are computer readable media and apparatus claims of claim 6. Therefore, they are rejected for the same reasons as claim 6 above. 

Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, Liu, and Griffin, as applied to claims 6 and 14 , in view of Xie (CN103810045A).
Claim mappings of Xie are made with a translation of CN103810045A.

As per claim 7, Zhou, Liu, and Griffin teach the method of claim 6. Zhou specifically teaches performing the capacity expansion for the resource to be expanded ([0068] 607 lines 2-3 expanding the slave nodes in the computing resource group according to the dynamic scaling requirements). 

Zhou, Liu, and Griffin fail to teach wherein after performing the capacity expansion for the resource to be expanded, the method further comprises: using different identification information to distinguish between the resource group before the capacity expansion and the new resource group after the capacity expansion after expanding the capacity of the resource to be expanded.

wherein after performing the capacity expansion for the resource to be expanded, the method further comprises: using different identification information to distinguish between the resource group before the capacity expansion and the new resource group after the capacity expansion after expanding the capacity of the resource to be expanded ([0080] 457 lines 1-6 When there is a resource change, the manager generates a new version number (as identification information) according to the registration information of each resource in the resource group. For a resource group with an increasing version number, usually the largest resource version number in the resource group plus 1 is used as the new version number. At this time, the resources in the entire resource group need to be version number updated, and the manager sends the new version number to the resources in the resource group; [0093] 553 lines 3-5 For example, the number of resources required for the task to be executed can be evaluated based on past experience, or when the actual situation monitors that the performance of resource usage cannot meet the task to be executed, the number of execution resources can be appropriately increased).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Zhou, Liu, and Griffin with the teachings of Xie because Xie’s teaching of a version number prevents redundant task processing (see Xie, [0086] 499 lines 1-6 For business scenarios of real-time processing of large amounts of data, basically batches are used for cyclic processing, and the business to be processed is divided into multiple batches for task processing, and the version number of the resource is used to indicate the batch of task processing. Because task processing takes time, every time the resource group is changed, you need to wait for all the resources that have not been executed in the current batch 
	
As per claim 8, Zhou, Liu, Griffin, and Xie teach the method of claim 7. Xie specifically teaches wherein after performing the capacity expansion for the resource to be expanded, the method further comprises: determining respective scheduling statuses of the resource group before the capacity expansion and the new resource group after the capacity expansion according to the different identification information ([0005] 35 lines 9-11 The resource version (as identification information) is the flag bit used for the distributed system to coordinate the ready status of each resource in the resource group. Only when all the resource versions in the resource group are consistent, the resource group change ends, and tasks can be reassigned (as scheduling) at this time; [0080] 457 lines 1-6 When there is a resource change, the manager generates a new version number (as identification information) according to the registration information of each resource in the resource group. For a resource group with an increasing version number, usually the largest resource version number in the resource group plus 1 is used as the new version number. At this time, the resources in the entire resource group need to be version number updated, and the manager sends the new version number to the resources in the resource group; [0093] 553 lines 3-5 For example, the number of resources required for the task to be executed can be evaluated based on past experience, or when the actual situation monitors that the performance of resource usage cannot meet the task to be executed, the number of execution resources can be appropriately increased).

As per claims 15 and 16, they are computer readable media claims of claims 7 and 8, so they are rejected for the same reasons as claims 7 and 8 above. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Liu, as applied to claim 17, in view of Xie.

As per claim 20, Zhou and Liu teach the apparatus of claim 17.

Zhou and Liu fail to teach further comprising: a distinction module configured to distinguish between the resource group before the capacity expansion and the new resource group after the capacity expansion by using different identification information after a capacity of the resource to be expanded is expanded.

 	However, Xie teaches further comprising: a distinction module configured to distinguish between the resource group before the capacity expansion and the new resource group after the capacity expansion by using different identification information after a capacity of the resource to be expanded is expanded ([0080] 457 lines 1-6 When there is a resource change, the manager generates a new version number (as identification information) according to the registration information of each resource in the resource group. For a resource group with an increasing version number, usually the largest resource version number in the resource group plus 1 is used as the new version number. At this time, the resources in the entire resource group need to be version number updated, and the manager sends the new version number to the resources in the resource group; [0093] 553 lines 3-5 For example, the number of resources required for the task to be executed can be evaluated based on past experience, or when the actual situation monitors that the performance of resource usage cannot meet the task  1555 lines 1-4 The steps of the method or algorithm described in combination with the embodiments disclosed in this document can be implemented by hardware, a software module executed by a processor, or a combination of the two. The software module can be placed in random access memory (RAM)); and 
a determination module configured to determine respective scheduling statuses of the resource group before the capacity expansion and the new resource group after the capacity expansion according to the different identification information ([0005] 35 lines 9-11 The resource version (as identification information) is the flag bit used for the distributed system to coordinate the ready status of each resource in the resource group. Only when all the resource versions in the resource group are consistent, the resource group change ends, and tasks can be reassigned (as scheduling) at this time).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Zhou and Liu with the teachings of Xie because Xie’s teaching of a version number prevents redundant task processing (see Xie, [0086] 499 lines 1-6 For business scenarios of real-time processing of large amounts of data, basically batches are used for cyclic processing, and the business to be processed is divided into multiple batches for task processing, and the version number of the resource is used to indicate the batch of task processing. Because task processing takes time, every time the resource group is changed, you need to wait for all the resources that have not been executed in the current batch of tasks to be completed before you can reallocate tasks, otherwise it may cause part of the data to be processed repeatedly).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Examiner, Art Unit 2195                                                                                                                                                                                                        
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195